Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 20, 2016

                                          No. 04-16-00523-CV

                                      IN RE Michael CAMERON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


        On August 16, 2016, relator Michael Cameron filed a petition for writ of mandamus and
an emergency motion for temporary relief. In response to this court’s order of September 12,
2016, the real party in interest filed a letter with this court on September 16, 2016, which reflects
the parties’ agreement that the relief sought in the mandamus is now moot. Accordingly, this
mandamus proceeding is DISMISSED AS MOOT. The temporary stay previously ordered by
this court is LIFTED.


           It is so ORDERED on September 20, 2016.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court

1
 This proceeding arises out of Cause No. 2016CI13043, styled Rebecca Creek Distillery, LLC v. Michael Cameron,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.